Citation Nr: 1014379	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-30 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial compensable rating for a scar due 
to the removal of a left flank mass.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 2003 to April 2007.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2007 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The scar measures at most 8 cm. x 0.8 cm.; it is not deep or 
unstable; it does not cause limitation of motion or function; 
and it is not painful on examination.  

CONCLUSION OF LAW

The criteria for a compensable rating for the scar due to 
removal of a left flank mass have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, and 7805 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter in 
December 2006.  Where, as here, service connection has been 
granted and the initial rating has been assigned, the claim 
of service connection has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. §5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating a 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess, 
19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, and afforded the Veteran VA 
examinations in January 2007 and May 2008.  The Board notes 
that the VA examination report contains sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and features of the disability on appeal to provide 
probative medical evidence adequate for rating purposes.  As 
the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist. 

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.  The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Factual Background

In a VA examination in January 2007, the Veteran was 
evaluated for the scar from the removal of the left flank 
mass three years prior to the examination.  The record 
indicates that the Veteran denied any functional impairment 
and indicated that he had no current symptoms other than the 
existence of the scar.  Examination revealed a scar which 
measured 8 cm by 0.5 cm. with no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypopigmentation, hyperpigmentation, abnormal 
texture, inflammation, or edema.

In May 2008, the Veteran was afforded a second VA 
examination.  Examination revealed that the scar measured 8 
cm. by 0.8 cm.  The examiner described the scar as well-
healed and reported that he did not find any evidence of any 
tenderness, ulceration, adherence, instability, tissue loss, 
keloid formation, pigmentation changes, abnormal texture, or 
significant exposed area of disfigurement.  

Rating Principles for Scars

The scar due to removal of the left flank mass is rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7802.  38 C.F.R. § 4.118 provides ratings for scars.  During 
the pendency of the appeal, the criteria for rating scars 
were revised, effective October 23, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805).  However, the criteria as 
amended are specifically indicated to apply only to all 
applications for benefits received by VA on or after October 
23, 2008; for claims pending prior to October 23, 2008, the 
amended criteria will only be applied if the Veteran requests 
review under the amended criteria.  In this case, the 
Veteran's claim was pending prior to October 28, 2008, and he 
has not requested review under the amended criteria; 
therefore, his claim will only be evaluated under the rating 
criteria in effect prior to October 28, 2008.  

38 C.F.R. § 4.118 provides compensable ratings for scars 
affecting locations other than the head, face, or neck that:  
are deep or limit motion and affect an area exceeding 39 sq. 
cm. (DC 7801); are superficial, do not limit motion, and 
affect an area of at least 929 square cm. (DC 7802); are 
superficial and unstable (DC 7803); and are superficial and 
painful on examination (DC 7804).  The criteria indicate that 
a deep scar is one associated with underlying soft tissue 
damage, a superficial scar is one not associated with 
underlying soft tissue damage, and an unstable scar is one 
with frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, DC 7801 and 7803.  Scars may also be rated 
based on loss of function of the affected part.  See 
38 C.F.R. § 4.118, DC 7805.  


Analysis

In this case, the evidence documents that the scar affects at 
most 6.4 square cm.; that the scar is not ulcerated, 
unstable, or deep; and that the scar does not result in 
functional impairment or limitation of motion.  Therefore, a 
compensable rating is not warranted under DC 7801, 7802, 
7803, or 7805.  

A compensable rating is also not warranted under DC 7804.  
The Board notes that the Veteran contends his scar is tender 
upon touch.  See September 2008 Form 9.  Although the Veteran 
is competent to report tenderness, the rating criteria 
specifically provides that a compensable rating is only 
available under DC 7804 if a scar is found painful on 
examination.  In this case, the evidence does not indicate 
that the scar has been found painful on examination:  the 
medical records provide no medical findings of pain on 
examination of the scar, and two VA examiners found no 
evidence of tenderness or pain on examination of the scar.  
Therefore, a compensable rating under DC 7804 is not 
available.  

The Board has also considered the application of alternate 
diagnostic code in order to afford the Veteran a compensable 
rating for his scar.  The Board notes that the Veteran has 
reported that the left flank removal scar is disfiguring.  
Initially, the Board notes that this history is contradicted 
by the findings of the two VA medical examiners.  Moreover, 
even if the Board were to accept the Veteran's history, the 
there is no applicable rating criteria under which to provide 
a compensable rating for the "disfigurement".  DC 7800 does 
provide rating criteria for evaluating disfiguring scars.  DC 
7800 applies only to scars of the head, face, or neck, 
however.  Accordingly, that diagnostic code is not applicable 
to the Veteran's left flank scar, and review of the evidence 
does not indicate that any other diagnostic code is 
applicable to the facts in this case.  

In sum, the Board finds that the evidence does not indicate 
that a compensable schedular rating is warranted at any time 
during the period considered under this appeal.  


Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

An initial compensable rating for a scar due to removal of a 
left flank mass is denied.



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


